Citation Nr: 0319444	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus L5-S1 status post discectomy, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus L5-S1, status 
post discectomy is manifested by pronounced intervertebral 
disc syndrome. 

2.  Service connection has been established for: herniated 
nucleus pulposus L5-S1, status post discectomy, evaluated as 
40 percent disabling; and hypertension, evaluated as 10 
percent disabling.

3.  The veteran has 2 years of college and worked as a food 
service manager for correctional institutions from June 1995 
to June 1997.

4.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no 
higher, for the service connected herniated nucleus pulposus 
L5-S1, status post discectomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1); Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, Diagnostic Code 
5293 (prior to and effective from September 23, 2002).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes treatment records from PRIMUS 
dated September 1993; private medical records from The 
Hughston Clinic, P.C., dated March 1996 to April 1997, April 
and June 1998; VA outpatient treatment records dated July 
1997 to May 1998; December 1998 examination conducted by 
M.S.G., M.D.; May 1999 VA CT scan; June 1999 VA progress 
notes; VA examinations dated in April 2000; November 2000 VA 
progress note; Social Security Administration award dated 
October 2001.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In a December 
2002 supplemental statement of the case, the RO informed the 
veteran of the change in the law regarding intervertebral 
disc sydnorme.  In addition, the case was remanded in January 
2000 for the RO to render a decision on evidence received in 
June 1999 and to issue a supplemental statement of the case 
on the issues on appeal.

The veteran was sent a VCAA letter in December 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased rating for herniated nucleus pulposus L5-S1

Background

Treatment records from PRIMUS dated September 1993 show that 
the veteran was seen for chronic low back pain.  He was in no 
acute distress and his gait was within normal limits.

Private medical records from The Hughston Clinic, P.C., dated 
March 1996 to April 1997 show that in March 1996, the veteran 
was started on physical therapy for paraspinous muscles and 
abdominal strengthening exercises.  It was noted that the 
veteran's employer indicated that there would be no 
restrictions in terms of him getting back to work.  It was 
noted by the examiner that the veteran was unable to do his 
present job, at the time, and wanted to see the veteran back 
to work in one week.  In April 1996, it was noted that the 
veteran had evidence of foraminal stenosis at L5-S1.  He 
continued to have low back pain with radicular symptoms and 
was not much better.  X-rays in June 1996 showed evidence of 
degenerative disc disease at L5-S1.  A September 1996 MRI 
showed there was a L5-S1 disc space narrowing, desiccation 
and anterior and posterior osteophytic spurring.  The 
remainder of the disc spaces and heights were well preserved.  
The distal portion of the conus medullaris was identified at 
the T12, L1 level and was unremarkable.  There were no 
abnormal bone marrow morophology and the aorta had a normal 
caliber.  There was no disc bulge, herniation or free disc 
fragments at L3-L4.  There was a mild diffuse disc bulge 
without any significant central or foraminal stenosis at L4-
L5.  There was a left L5-S1 laminotomy defect.  There was 
disc material beyond the end plates and had a left 
parasagittal predominance.  There was also soft tissue 
density obscuring the left S1 nerve root on pre-Gadolinium 
imaging at the level of the lateral recess that on post 
Gadolinium imaging was consistent with scar formation.  A 
combination of disc material beyond the end plates and left 
facet hypertrophy was narrowing the left exiting canal.  The 
aforementioned findings were also contributed by left 
posterior osteophytic ridging.  In November 1996, it was 
noted that the veteran had epidural steroid injections 
without any therapeutic benefit.  It was noted that the 
examiner spoke to the veteran about a TENS unit.  In January 
1997, the veteran reported having good days and bad days.  He 
indicated that he was getting prescriptions for Percocet from 
the VA Hospital in Tuskegee.  In April 1997, the veteran 
reported that his symptoms were essentially the same and he 
did get considerable relief from Soma and continued to do 
exercises.  It was noted that there was nothing more that 
could be done and he was asked to return in 3 months for 
follow-up.

The veteran was again seen at The Hughston Clinic in April 
and June 1998.  In April the physical examination showed the 
veteran with some mild paraspinous muscle tightness to 
palpation.  There was mild tenderness to palpation over the 
SI joints bilaterally, slightly more pronounced on the right 
than the left.  Straight-leg raising was negative 
bilaterally.  Strength in the lower extremities was 5/5.  The 
assessment was chronic low back pain.  It was noted that the 
veteran was given an intramuscular injection of Celestone to 
reduce the inflammatory cascade, which was causing the 
veteran's discomfort.  In June 1998, the veteran reported low 
back pain with bilateral leg pain.  He also complained of 
having some bilateral hip pain, more pronounced on the left 
than the right.  It was noted that the veteran was seen at 
Martin Army Hospital where x-rays showed evidence of 
degenerative arthritis involving his left hip.  The 
examination showed limited range of motion of the left hip.  
Hip flexion was to 110 degrees.  Internal rotation was to 25 
degrees.  External rotation was to 30 degrees.  Hip abduction 
was to 30 degrees.  Adduction was to 30 degrees.  The veteran 
had moderate diffuse tenderness to palpation over the lower 
lumbosacral spine.  Lateral bending to the right was to 20 
degrees, to the left was to 20 degrees.  The assessment was 
chronic low back pain and degenerative joint disease, left 
hip.

VA outpatient treatment records dated July 1997 to May 1998 
show that the veteran was seen for his back pain.

At a December 1998 examination conducted by M.S.G., M.D., the 
veteran reported mechanical lumbosacral pain that could 
radiate down his left lower extremity to involve cramping in 
his calf.  The veteran described the worst pain in his back 
and rated it as a 10 on a scale of 10.  The veteran indicated 
that the pain was there most of the time with walking, 
sitting, driving, and standing for prolonged periods were 
especially provocative for him.  It was noted that there was 
Valsalva effect.  Palliative for him was a lumbar corset and 
lying down.

The examination showed peripheral pulses were 0/0 as were 
specific muscle testing in the lowers.  Sensation was 0/0 
through out.  Reflexes were 0/0 in the upper and lowers and 
there were no pathological reflexes.  Tone was normal with 
and there was no clonus.  Gait was slightly antalgic; 
however, the veteran was able to walk on his heels and his 
toes and climb stairs.  Romberg's sign was negative.  There 
was no drift, no tremor, and no truncal or appendicular 
ataxia.  The veteran had a well-healed lumbosacral wound 
without evidence of infection or pseudomeningocele.  Range of 
motion was noted as impaired and there were no mechanical 
root irritation signs.  The examiner indicated that the 
veteran had exhausted non-surgical treatment alternatives.  
It was noted that the veteran would be a candidate for 
interbody fusion L5-S1.  The veteran wished not to pursue 
surgical treatment.

A May 1999 VA CT scan showed posterior central disc 
herniation at L4-5 and L5-S1.  Degenerative desiccated disc 
with focal spondylosis and anterior marginal spurs, neural 
foraminal encroachment, L5-S1.

A June 1999 VA progress noted indicated that the veteran had 
back surgery in 1990 and that a recent CT scan of the 
lumbosacral spine showed herniated nucleus pulposus at L4-L5, 
L5-S1.  The veteran reported that pain was continuous.  

The examination showed that the veteran walked with a cane 
and had a healed surgical scar on the low back.  The lower 
paraspinals were in spasm and he could not walk on his heels.  
The veteran was able to go up and down on his tiptoes.  
Forward flexion was to 30 degrees, extension to 15 degrees, 
bilateral and lateral flexion was to 15 degrees.  Bilateral 
lateral rotation was to 15 degrees.  

At his April 2000 VA spine examination, the veteran reported 
chronic low back pain with constant pain.  He indicated that 
prolonged walking, standing, sitting aggravated the pain.  
Medications decreased the pain to some extent.  He walked 
with a cane and lumbosacral corset.  

The examination showed flexion of the lumbosacral spine to 20 
degrees, extension to 25 degrees, bilateral lateral flexion 
to 25 degrees, and bilateral lateral rotation to 30 degrees.  
He expressed pain at 20 degrees of flexion, 25 degrees of 
extension, and 25 degrees of bilateral lateral flexion and 
bilateral lateral rotation.  There was mild tenderness over 
bilateral lower paraspinals and lower paraspinals were in 
spasm.  Bilateral ankle reflexes were brisk.  

At the veteran's April 2000 VA peripheral nerves examination, 
the veteran reported chronic low back pain and prolonged 
sitting and standing aggravated the pain.  Motrin decreased 
the pain.  He indicated he had pain in the left leg with no 
paresthesias or numbness.

The examination showed left knee flexion to 135 degrees with 
extension to 0 degrees.  It was noted that the veteran walked 
with a cane and had a lumbosacral corset in place.  Left hip 
flexion was to 120 degrees, abduction was to 30 degrees, and 
extension was to 15 degrees.  The examiner noted that the 
veteran did not express any pain during range of motion of 
the spine.  

At his April 2000 VA brain and spinal cord examination the 
veteran reported low back pain radiating to the left leg 
during the night.  Prolonged sitting aggravated his pain.  It 
was noted that the veteran was on Flexeril and Motrin.  
Prolonged sitting, walking, and bending were painful.  

The examination showed pain in the left leg with no numbness 
or weakness.  He walked with a cane and had a lumbosacral 
corset in place.  He had a TENS unit at home that he used.  
Range of motion is noted above.  

A November 2000 VA progress note indicated severe spasm of 
left paraspinal muscles and moderate spasm of right 
paraspinal muscles.  It was noted that the veteran was 
wearing a back brace.  Forward flexion was +90 degrees with 
pain.  The assessment was Paget's disease of the left tibia; 
hypertension; degenerative disc disease of the lumbar spine; 
spondylosis of the lumbar spine; lumbago; lumbar strain; 
posterior central disc herniation of L4-5 and L5-S1; mild 
arthritis of the left hip; and mild arthritis of the right 
glenohumeral joint.  

Social Security Administration records dated October 2001, 
indicate that the veteran was granted disability benefits due 
to: status post laminectomy; degenerative disc disease; low 
back pain; spondylosis of lumbar spine; Paget's disease of 
the left tibia; arthritis, and hypertension.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Thus, as the criteria for evaluating 
intervertebral disc syndrome was revised effective September 
23, 2002, any increase in disability based on the revised 
criteria cannot become effective prior to that date.  

The veteran's lumbosacral strain with herniated disc is 
currently rated as 40 percent disabling under the provisions 
of Diagnostic Code 5293, intervertebral disc syndrome.

Under the former criteria of Diagnostic Code 5293, pertaining 
to intervertebral syndrome, a rating of 60 percent, the 
highest rating for intervertebral disc syndrome, requires a 
pronounced intervertebral disc disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The revised criteria under Diagnostic Code 5293 evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent evaluation.  Note (1) indicates that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Analysis

Based on the evidence of record, a 60 percent disability 
evaluation under the old criteria (Diagnostic Code 5293) more 
appropriately reflects the functional impairment experienced 
by the veteran.  A May 1999 VA CT scan showed posterior 
central disc herniation at L4-5 and L5-S1.  Degenerative 
desiccated disc with focal spondylosis and anterior marginal 
spurs, neural foraminal encroachment, L5-S1.  The April 2000 
VA examination showed flexion to 20 degrees, extension to 25, 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral lateral rotation to 30 degrees.  He expressed pain 
at 20 degrees of flexion, 25 degrees, of extension, and 25 
degrees of bilateral lateral flexion and bilateral lateral 
rotation.  There was mild tenderness over the bilateral lower 
paraspinals and lower paraspinals were in spasm.  A November 
2000 VA progress note indicated severe spasm of the left 
paraspinal muscles and moderate spasm of the right paraspinal 
muscles.  It was noted that the veteran was wearing a back 
brace.  Forward flexion was +90 with pain.  The veteran had 
consistently reported chronic low back pain, which was 
aggravated by prolonged walking, standing, and sitting.  The 
veteran used a cane and wore a back brace.  The veteran was 
awarded Social Security disability benefits in October 2001 
for his disabilities, which also included the non-service 
connected Paget's disease of the left tibia.

The medical evidence has not demonstrated that the veteran's 
service-connected back disability encompasses ankylosis of 
the lumbar spine or fracture of a vertebral body; 
accordingly, assignment of an increased evaluation under 
Diagnostic Codes 5286 and 5285 is not warranted.



III.  TDIU

Background

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities, 
in particular his back disability.  The record reflects that 
the veteran served as a food service specialist until his 
retirement.  The veteran completed two years of college and 
worked as a food service manager for correctional 
institutions from June 1995 to June 1997.  

The veteran indicated in a letter to his employer in April 
1996 that he had reinjured his back at work in February 1996 
and had been under a doctor's care.  He indicated that his 
condition was improving but his leave without pay was ending 
in April and he needed to extend his leave.  The leave was 
granted until March 1997, but the veteran's situation was the 
same.  The veteran asked for another extension but was 
terminated because he was late in submitting his request.

Private medical records from The Hughston Clinic, P.C., dated 
March 1996 to April 1997 showed that the veteran was unable 
to do his present job at the time.  In April 1996, it was 
noted that the veteran had evidence of forminal stenosis at 
L5-S1.  He continued to have low back pain with radicular 
symptoms and was not much better.  X-rays in June 1996 showed 
evidence of degenerative disc disease at L5-S1.  A July 1997 
letter to the veteran's employer from The Hughston Clinic 
indicated that the veteran had an appointment in August and 
should remain out of work until that time, when he could be 
evaluated further.  It was noted that a Functional Capacity 
Exam was needed as well as a disability rating.  The 
physician noted that at that time, they would have a better 
idea of what the veteran would be able to do and the 
employment situation could be discussed.

At a December 1998 examination by M.S.G., M.D., the examiner 
noted that the veteran had exhausted non-surgical treatment 
alternatives and would be considered a candidate for anterior 
interbody fusion L5-S1, but he did not wish to pursue 
surgery.  

The veteran was awarded Social Security disability benefits 
in October 2001; however, one of the disabilities, Paget's 
disease is not a service-connected disability.

Criteria

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

In this case, the veteran's rating for his back has now been 
increased to 60 percent disabling and his only other service 
connected disability, hypertension, is rated as 10 percent 
disabling, and his total combined disability rating is 64 
percent.  The veteran thus fails to satisfy the minimum 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Thus, the issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, 
the veteran's occupational background and educational 
attainment are satisfactory for employment purposes.  The 
veteran reported completing two years of college and he last 
worked in 1996.



Analysis

After a review of the evidence, it is concluded that the 
veteran is unable to obtain or maintain a substantially 
gainful occupation as a consequence of his service-connected 
disorders, and that TDIU benefits should be assigned.

In particular, it is noted that the veteran was unable to go 
back to his job due to his ongoing back problems documented 
in a July 1997 letter by The Hughston Clinic.  The record 
does not show that the veteran's condition has improved since 
his termination from employment.  In resolving reasonable 
doubt in the veteran's favor on this issue, it is found that 
the evidence supports the veteran's claim for a total 
disability rating based on individual unemployability due to 
his service connected disabilities.


ORDER

An increased evaluation to 60 percent, and no higher, for 
herniated nucleus pulposus L5-S1, status post discectomy is 
granted.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

